DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 2 and 4, claims 1-16) in the reply filed on 21 January 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
Applicant’s abstract includes the implied phrase “are provided” in line 1 of the abstract. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01(b), section C, for the guidelines regarding abstract preparation. Therefore, the phrase “are provided” in line 1 should be removed from the abstract.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over KR 101104124 B1 (Kumsung).
Regarding claim 1, Kumsung discloses a rope connector (see Fig. 20) comprising: a first connecting part (portion designated by A, see annotated Figure 21 below), a first sleeve (340), a movable rod (portion designated by B, see annotated Figure 21 below), a first elastic member (320), and a first clamping member (330); 
wherein an end of the first sleeve is disposed at an end of the first connecting part (see Fig. 20), another end of the first sleeve is disposed with a first opening (342) communicating with an interior of the first sleeve (see Fig. 22); 
wherein a first end of the movable rod (designated by C, see annotated Figure 21 below) passes through the first opening and is movably disposed inside the first sleeve, and a second end of the movable rod is connected to the first clamping member (see Fig. 20); 
wherein the first elastic member is disposed inside the first sleeve (see Figs. 20-21), an end of the first elastic member abuts against an edge of the first opening (see Fig. 21), and another end of the first elastic member is connected to the first end of the movable rod (see Fig. 21); 
wherein an end of the first clamping member away from the movable rod is configured for being detachably connected to a rope (see Figs. 20-21, and see attached translation paragraph [0035]).

    PNG
    media_image1.png
    486
    530
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 21.

    PNG
    media_image2.png
    533
    774
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 21.
Regarding claim 2, Kumsung discloses wherein the first sleeve (340) is detachably connected to the first connecting part (A, see annotated Figure 21 above, and see Fig. 21).
Regarding claim 3, Kumsung discloses wherein the first connecting part (A, see annotated Figure 21 above) comprises a locking portion (D), a first connecting portion (E) and a second connecting portion (F, see annotated Figure 21 below); the first connecting portion and the second connecting portion are respectively located at two opposite ends of the locking portion (see annotated Figure 21 below), and the second connecting portion is connected to the end of the first sleeve away from the first opening (see Figs. 20-21).

    PNG
    media_image3.png
    722
    591
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 21.
Regarding claim 4, Kumsung discloses wherein the end of the first sleeve away from the first opening (342) is disposed with a second opening (341) communicating with the interior of the first sleeve, the second connecting portion (F, see annotated Figure 21 above) Page 2 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088Reply to Office Action dated November 26, 2021passes through the second opening and is disposed inside the first sleeve (when the spring is compressed, the second connection portion is within the first sleeve, see Fig. 20), and the second connecting portion is detachably connected to an inner wall of the first sleeve (see Figs. 20-21).
Regarding claim 5, Kumsung discloses wherein the movable rod (B, see annotated Figure 21 above) comprises a moving rod (B without 311) and an abutting portion (311) provided at an end of the moving rod (see annotated Figure 21 above), the abutting portion is disposed inside the first sleeve (when the elastic member is compressed, the abutting member is within the first sleeve, see Fig. 20), the first elastic member (320) is sleeved on the moving rod, and the another end of the first elastic member away from the first opening abuts against the abutting portion (see Figs. 20-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101104124 B1 (Kumsung) in view of  US 6,414,242 B1 (Schmidt).
Regarding claim 6, Kumsung discloses the inner wall of the first sleeve (inside of 340), an end of the abutting portion (311) away from the moving rod abuts against the second connecting portion (F, see annotated Figure 21 above) when the movable rod is in a first position (see Fig. 21), and further discloses another end of the abutting portion (311) close to the moving rod, but does not expressly disclose as claimed wherein a convex portion is disposed on the inner wall of the first sleeve, and another end of the abutting portion close to the moving rod abuts against the convex portion when the movable rod is in a second position.
However, Schmidt teaches a cable clamping device (see Fig. 1) including a first sleeve (36) comprising a convex portion disposed on the inner wall of the first sleeve (see annotated Figure 1 below), and an abutting portion (48) that abuts against the convex portion, in order to provide a stop mechanism for the abutting portion to prevent over compression of the spring within the sleeve when tension is applied to the moveable rod (44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Kumsung, with Schmidt, such that it comprises a convex portion disposed on the inner wall of the first sleeve to limit movement of the abutting portion within the first sleeve, in order to provide a stop mechanism for the abutting portion to prevent over compression of the spring within the sleeve when tension is applied to the moveable rod.
Therefore, the combination of Kumsung and Schmidt teaches a convex portion (see annotated Figure 1 below of Schmidt) disposed on the inner wall of the first sleeve (340 of Kumsung), and further that another end of the abutting portion (311 of Kumsung) abuts against the convex portion (taught by Schmidt) when the movable rod is in a second position.

    PNG
    media_image4.png
    789
    786
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101104124 B1 (Kumsung) in view of US 4,899,499 A (Hoekstra).
Regarding claim 8, Kumsung discloses the first clamping member (330), but does not expressly disclose as claimed wherein the first clamping member comprises a second sleeve, a first locking member, and at least two first abutting blocks; 
two ends of the second sleeve are respectively provided with a first hole and a second hole both communicating with an interior of the second sleeve, an inner wall of the second sleeve close to the first hole is of a tapered structure, a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole; 
the first abutting blocks are movably disposed inside the second sleeve, the first abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the first abutting blocks are disposed close to the first hole, and the rope is Page 3 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088Reply to Office Action dated November 26, 2021configured for being passed through the first hole and disposed between the first abutting blocks; 
an end of the first locking member is connected to the moving rod, and another end of the first locking member passes through the second hole and abuts against second ends of the first abutting blocks away from the first hole; the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve synchronously when the first locking member gradually moves inwardly inside the second sleeve, and thereby a distance between the first abutting blocks is correspondingly reduced.
However, Hoekstra teaches a clamping member (see Fig. 1) for connecting an anchoring bolt (25) and a cable (C) wherein the first clamping member comprises a second sleeve (10), a first locking member (20 and 29), and at least two first abutting blocks (16); two ends of the second sleeve are respectively provided with a first hole and a second hole both communicating with an interior of the second sleeve (see Fig. 2), an inner wall of the second sleeve close to the first hole is of a tapered structure, a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole (see Fig. 2); the first abutting blocks are movably disposed inside the second sleeve (see Fig. 2), the first abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the first abutting blocks are disposed close to the first hole, and the rope is Page 3 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088Reply to Office Action dated November 26, 2021configured for being passed through the first hole and disposed between the first abutting blocks (see Figs. 1-2); an end of the first locking member is connected to the moving rod (25), and another end of the first locking member passes through the second hole and abuts against second ends of the first abutting blocks away from the first hole (20 and 29 pass through the opening of 10 and abut the first abutting blocks 16); the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve (see Fig. 2) synchronously when the first locking member gradually moves inwardly inside the second sleeve (see NOTE below), and thereby a distance between the first abutting blocks is correspondingly reduced (see Fig. 2), in order to provide a clamping member for connecting the anchoring bolt and the rope cable together in an efficient manner by simply inserting the rope cable within the clamping member, and having the clamping member clamp the cable, creating a quick and strong connection (see Hoekstra Column 3 lines 8-19).
NOTE: When the elastic member (29) of the first locking member moves toward the first hole, so do the first abutting blocks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Kumsung, with Hoekstra, such that it comprises the clamping member of Hoekstra connecting the anchoring bolt and the rope cable of Kumsung, in order to provide a clamping member for connecting the anchoring bolt and the rope cable of Kumsung in an efficient manner by simply inserting the rope cable within the clamping member, and having the clamping member clamp the cable creating a quick and strong connection (see Hoekstra Column 3 lines 8-19).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101104124 B1 (Kumsung) in view of US 6,414,242 B1 (Schmidt), as applied to claim 6, and further in view of US 4,899,499 A (Hoekstra).
Regarding claim 9, the combination of Kumsung and Schmidt teaches the first clamping member (330), but does not expressly disclose as claimed wherein the first clamping member comprises a second sleeve, a first locking member, and at least two first abutting blocks; 
two ends of the second sleeve are respectively provided with a first hole and a second hole both communicating with an interior of the second sleeve, an inner wall of the second sleeve close to the first hole is of a tapered structure, a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole; 
the first abutting blocks are movably disposed inside the second sleeve, the first abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the first abutting blocks are disposed close to the first hole, and the rope is configured for being passed through the first hole and disposed between the first abutting blocks; 
an end of the first locking member is connected to the moving rod, and another end of the first locking member passes through the second hole and abuts against second ends of the first abutting blocks away from the first hole; the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve synchronously when the first locking member gradually movesPage 4 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088 Reply to Office Action dated November 26, 2021inwardly inside the second sleeve, and thereby a distance between the first abutting blocks is correspondingly reduced.
However, Hoekstra teaches a clamping member (see Fig. 1) for connecting an anchoring bolt (25) and a cable (C) wherein the first clamping member comprises a second sleeve (10), a first locking member (20 and 29), and at least two first abutting blocks (16); two ends of the second sleeve are respectively provided with a first hole and a second hole both communicating with an interior of the second sleeve (see Fig. 2), an inner wall of the second sleeve close to the first hole is of a tapered structure, a transversal cross-section area of the inner wall of the end of the second sleeve close to the first hole is smaller than that of an inner wall of another end of the second sleeve close to the second hole (see Fig. 2); the first abutting blocks are movably disposed inside the second sleeve (see Fig. 2), the first abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the first abutting blocks are disposed close to the first hole, and the rope is configured for being passed through the first hole and disposed between the first abutting blocks (see Figs. 1-2); an end of the first locking member is connected to the moving rod (25), and another end of the first locking member passes through the second hole and abuts against second ends of the first abutting blocks away from the first hole (20 and 29 pass through the opening of 10 and abut the first abutting blocks 16); the first abutting blocks move towards the first hole along the inner wall of the tapered structure in the second sleeve (see Fig. 2) synchronously when the first locking member gradually movesPage 4 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088 Reply to Office Action dated November 26, 2021inwardly inside the second sleeve (see NOTE below), and thereby a distance between the first abutting blocks is correspondingly reduced (see Fig. 2), in order to provide a clamping member for connecting the anchoring bolt and the rope cable together in an efficient manner by simply inserting the rope cable within the clamping member, and having the clamping member clamp the cable, creating a quick and strong connection (see Hoekstra Column 3 lines 8-19).
NOTE: When the elastic member (29) of the first locking member moves toward the first hole, so do the first abutting blocks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Kumsung, with Hoekstra, such that it comprises the clamping member of Hoekstra connecting the anchoring bolt and the rope cable of Kumsung, in order to provide a clamping member for connecting the anchoring bolt and the rope cable of Kumsung in an efficient manner by simply inserting the rope cable within the clamping member, and having the clamping member clamp the cable, creating a quick and strong connection (see Hoekstra Column 3 lines 8-19).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101104124 B1 (Kumsung) in view of US 4,899,499 A (Hoekstra), as applied to claim 8, and further in view of US 9,181,967 B2 (Lim) and US RE43,194 E (Toimil).
Regarding claim 11, the combination of Kumsung and Hoekstra teaches wherein the first locking member comprises a locking block (20 of Hoekstra), a second elastic member (29 of Hoekstra); 
an end of the locking block is connected to the movable rod (B seen in annotated Figure 21 above, also see Fig. 2 of Hoekstra for example connection), another end of the locking block passes through the second hole (large opening on 10 of Hoekstra) and connects to the inner wall of the second sleeve (10 of Hoekstra); 
Page 5 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088Reply to Office Action dated November 26, 2021the second elastic member (29 of Hoekstra) is placed inside the second sleeve (see Fig. 2 of Hoekstra), an end of the second elastic member abuts against the locking block (see Fig. 2 of Hoekstra), but does not expressly teach as claimed wherein the first locking member comprises a first sliding block, the first sliding block is placed inside the second sleeve, the locking block connects to the inner wall of the second sleeve by a thread structure, another end of the second elastic member abuts against the first sliding block, and an end of the first sliding block away from the second elastic member abuts against the first abutting blocks.
However, Lim teaches wherein a locking block (30) connects to the inner wall of a sleeve (10) by a thread structure (102 and 301), in order to provide a fittingly matched connection and a strong releasable connection between the locking block and the sleeve (see Column 3 of Lim, lines 46-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connector of Kumsung and Hoekstra, with Lim, such that it comprises a locking block connected to the inner wall of the second sleeve by a thread structure, as taught by Lim, in order to provide a fittingly matched connection and a strong releasable connection between the locking block and the sleeve (see Column 3 of Lim, lines 46-47).
The combination of Kumsung, Hoekstra, and Lim still fails to teach wherein the first locking member comprises a first sliding block, the first sliding block is placed inside the second sleeve, and another end of the second elastic member abuts against the first sliding block; an end of the first sliding block away from the second elastic member abuts against the first abutting blocks.
However, Toimil teaches wherein the first locking member (8-10) comprises a first sliding block (8-9), the first sliding block is placed inside the second sleeve (1), and another end of the second elastic member (10) abuts against the first sliding block (see Figs. 1.3-2); an end of the first sliding block away from the second elastic member abuts against the first abutting blocks (see Figs. 1.3-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumsung, Hoekstra, and Lim, with Toimil, such that it comprises a first sliding block as part of the first locking member, located between the second elastic member and the first abutting blocks, in order to provide added stability within the housing (see Column 4 lines 1-6).
Regarding claim 12, The combination of Kumsung, Hoekstra, Lim, and Toimil teaches wherein the locking block (20 of Hoekstra) is connected to the movable rod (portion B of 310 seen in annotated Figure 21 above of Kumsung) through a thread structure (see NOTE below).
NOTE: Lim teaches the threaded connection (301 and 501) between a locking block and a movable rod (see Fig. 1 of Lim).
Regarding claim 13, The combination of Kumsung, Hoekstra, Lim, and Toimil teaches wherein the first clamping member (see Fig. 1 of Hoekstra) further comprises a second locking member (27 of Hoekstra), the second locking member is sleeved on the movable rod (see Fig. 2 of Hoekstra), and the second locking member is located at the end of the first locking member (20 of Hoekstra) away from the second sleeve (10 of Hoekstra, see Figs. 1-2 of Hoekstra).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101104124 B1 (Kumsung) in view of KR 101672788 B1 (Kang).
Regarding claim 14, Kumsung discloses a rope assembly (see Figs. 20-21) comprising a rope (300), a rope connector (see Fig. 21), the rope connector is as claimed in claim 1 (see rejection of claim 1 above), and wherein one end of the rope is connected to the rope connector (see Fig. 20) but does not expressly disclose as claimed that the rope assembly comprises a rope connection component; wherein two ends of the rope are respectively connected to the rope connector and the rope connection component, the rope connection component comprises a second connecting part, an adjusting rod, and a second clamping member; 
an end of the second connecting part is disposed with a third connecting portion, another end of the second connecting part is disposed with a fourth connecting portion, and an end of the fourth connecting portion is formed with a holding groove; 
an end of the adjusting rod is disposed inside the holding groove, and the adjusting rod is screw-connected to an inner wall of the holding groove; 
the second clamping member is disposed on another end of the adjusting rod away from the second connecting part.
However, Kang teaches a falling stone prevention fence system, comprising a rope (20, see top two horizontal ropes in Fig. 1) having identical connectors (30 and 40, see Figs. 1 and 3) on each end of the rope that connect the rope to the end posts, in order to provide a symmetrical and aesthetically pleasing fencing system, further increasing the impact resilience during collision of an object and the fence.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope connection of Kumsung, with Kang, such that it comprises identical elastic post-to-rope connections of Kumsung, located at each end of each rope of Kumsung, as taught by Kang, in order to provide a symmetrical and aesthetically pleasing fencing system, further increasing the impact resilience during collision of an object and the fence.
The combination of Kumsung and Kang now teaches that there is an identical elastic rope-to-post connection of Kumsung (see Fig. 20 of Kumsung), located at each end of the horizontal ropes of Kumsung (300 of Kumsung), and further that the rope connection component (see NOTE 1 Below) comprises a second connecting part (320 of Kumsung), an adjusting rod (B seen in annotated Figure 21 above of Kumsung), and a second clamping member (330 of Kumsung); an end of the second connecting part is disposed with a third connecting portion (340, see Fig. 21 of Kumsung), another end of the second connecting part is disposed with a fourth connecting portion (400a, see Fig. 21 of Kumsung, and see NOTE 2 below), and an end of the fourth connecting portion is formed with a holding groove (see NOTE 3 below); an end of the adjusting rod is disposed inside the holding groove (see NOTE 4 below), and the adjusting rod is screw-connected to an inner wall of the holding groove (see NOTE 5 below); the second clamping member is disposed on another end of the adjusting rod away from the second connecting part (see Fig. 21 of Kumsung). 
NOTE 1: The rope connector as claimed in claim 1 is the first rope-to-post connection of Kumsung (see Fig. 21 of Kumsung), and the rope connection component is the duplicated rope-to-post connection taught at the opposing end of the horizontal rope strand 300 of Kumsung. Therefore, both the rope connector and the rope connection component have the same components and reference numbers.
NOTE 2: Ends of member 320 are disposed with members 340 and 400a, as the ends of 320 are located near and connected to the members 340 and 400a.
NOTE 3: See that 400a has a holding groove to hold component 340 in Fig. 21 of Kumsung.
NOTE 4: When the elastic member 320 is compressed during impact, the end of the adjusting rod is disposed inside the holding groove.
NOTE 5: All components of Kumsung are connected together, therefore the adjusting rod and inner wall of the holding groove are connected. Further see that bolts 30 of Kumsung fix the holding groove to the adjusting rod in a screw-connected manner.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101104124 B1 (Kumsung) in view of KR 101672788 B1 (Kang), as applied to claim 14, and further in view of US 4,899,499 A (Hoekstra), US 9,181,967 B2 (Lim), and US RE43,194 E (Toimil).
Regarding claim 15, The combination of Kumsung and Kang teaches the second clamping member (duplicated 330 of Kumsung), but does not expressly teach as claimed wherein the second clamping member comprises a third sleeve, a second sliding block, a third elastic member, and at least two second abutting blocks; 
two ends of the third sleeve are respectively provided with a third hole and a fourth hole communicating with an interior of the third sleeve, an inner wall of the third sleeve close to the third hole is of a tapered structure, and a transversal cross- Page 6 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088Reply to Office Action dated November 26, 2021section area of the inner wall of the end of the third sleeve close to the third hole is smaller than that of an inner wall of another end of the third sleeve close to the fourth hole; 
the second abutting blocks are movably disposed inside the third sleeve, the second abutting blocks are arranged in a ring-shaped and spaced from each other, first ends of the second abutting blocks are disposed close to the third hole, and the rope is configured for being passed through the third hole and disposed between the second abutting blocks; 
the another end of the adjusting rod away from the second connecting part is disposed inside the third sleeve after passing through the fourth hole, and the adjusting rod is connected to an inner wall of the third sleeve through a thread structure; 
the third elastic member and the second sliding block both are placed inside the third sleeve, an end of the third elastic member abuts against the adjusting rod, another end of the third elastic member abuts against the second sliding block, and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks; 
the second abutting blocks move towards the third hole along the inner wall of the tapered structure in the third sleeve synchronously when the adjusting rod gradually moves inwardly inside the third sleeve, and thereby a distance between the second abutting blocks is correspondingly reduced.
However, Hoekstra teaches a clamping member (see Fig. 1) for connecting an anchoring bolt (25) and a cable (C) wherein the second clamping member comprises a third sleeve (10) , a third elastic member (29), and at least two second abutting blocks (16); two ends of the third sleeve are respectively provided with a third hole and a fourth hole communicating with an interior of the third sleeve (see Fig. 1), an inner wall of the third sleeve close to the third hole is of a tapered structure, and a transversal cross- Page 6 of 11Application No.: 16/882,941Attorney Docket No.: 91024-088Reply to Office Action dated November 26, 2021section area of the inner wall of the end of the third sleeve close to the third hole is smaller than that of an inner wall of another end of the third sleeve close to the fourth hole (see Fig. 1); the second abutting blocks are movably disposed inside the third sleeve (see Figs. 1-2), the second abutting blocks are arranged in a ring-shaped and spaced from each other (see Fig. 1), first ends of the second abutting blocks are disposed close to the third hole, and the rope is configured for being passed through the third hole and disposed between the second abutting blocks (see Fig. 2); the another end of the adjusting rod (adjusting rod comprises both the anchor bolt 25 and member 20) away from the second connecting part is disposed inside the third sleeve after passing through the fourth hole (see Fig. 2), the third elastic member placed inside the third sleeve (see Fig. 2), an end of the third elastic member abuts against the adjusting rod (29 abuts against 20 and 25), the second abutting blocks move towards the third hole along the inner wall of the tapered structure in the third sleeve synchronously when the adjusting rod gradually moves inwardly inside the third sleeve, and thereby a distance between the second abutting blocks is correspondingly reduced (see Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumsung and Kang, with Hoekstra, such that each clamping member (330) of Kumsung is replaced with the clamping member of Hoekstra (see Figs. 1-2 of Hoekstra), for connecting the anchoring bolts and the rope cables of Kumsung, in order to provide a clamping member for connecting each of the anchoring bolt and the rope cable of Kumsung in an efficient manner by simply inserting the rope cable within the clamping member, and having the clamping member clamp the cable, creating a quick and strong connection (see Hoekstra Column 3 lines 8-19).
	The combination of Kumsung, Kang, Hoekstra still fails to teach a second sliding block, the adjusting rod is connected to an inner wall of the third sleeve through a thread structure, the second sliding block is placed inside the third sleeve, another end of the third elastic member abuts against the second sliding block, and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks.
However, Lim teaches wherein a portion of the adjusting rod (30) of the entire adjusting rod (30 and 50), connects to the inner wall of a sleeve (10) by a thread structure (102 and 301), in order to provide a fittingly matched connection and a strong releasable connection between the adjusting rod and the sleeve (see Column 3 of Lim, lines 46-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumsung, Kang, and Hoekstra, with Lim such that comprises a portion of the adjusting rod connected to the inner wall of the second sleeve by a thread structure, as taught by Lim, in order to provide a fittingly matched connection and a strong releasable connection between the adjusting rod and the sleeve (see Column 3 of Lim, lines 46-47).
The combination of Kumsung, Kang, Hoekstra, and Lim still fails to teach a second sliding block, wherein the second sliding block is placed inside the third sleeve, another end of the third elastic member abuts against the second sliding block, and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks.
However, Toimil teaches a second sliding block (8-9), the second sliding block is placed inside the third sleeve (1), another end of the third elastic member (10) abuts against the second sliding block (see Figs. 1.3-2); and an end of the second sliding block away from the third elastic member abuts against the second abutting blocks (see Figs. 1.3-2), in order to provide added stability within the housing (see Column 4 lines 1-6 of Toimil).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumsung, Kang, Hoekstra, and Lim, with Toimil such that comprises a second sliding block as part of the second clamping member, located between the third elastic member and the second abutting blocks, in order to provide added stability within the housing (see Column 4 lines 1-6 of Toimil).
Regarding claim 16, the combination of Kumsung, Kang, Hoekstra, Lim, and Toimil teaches wherein the rope connection component (see NOTE below) further comprises a third locking member (27 of Hoekstra), the third locking member is sleeved on the adjusting rod by a thread structure (see Fig. 2 of Hoekstra), and the third locking member abuts against the another end of the second connecting part (see Fig. 2 of Hoekstra).
NOTE: The rope connection component is the duplicated rope-to-post connection seen by example in Fig. 21 of Kumsung.
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the base reference of Kumsung does not teach or disclose all of the claimed structure in dependent claim 7. Kumsung discloses all claimed structure of claims 1-5, as seen in the rejection of claims 1-5 above, and further teaches the structure of claim 6 with the addition of a teaching reference (Schmidt), see the rejection of claim 6 above. Further, Kumsung teaches the first connection portion of claim 7 (see E in annotated Figure 21 above), but does not expressly teach or disclose a cushion block that is sleeved on the first connecting portion. It would not be obvious to teach an object that is sleeved on the first connecting portion, as the first connecting portion is a flat surface and does not require any further objects to be sleeved on the surface. Similarly, the bracket 400a seen in Fig. 21 of Kumsung is not sleeved on the first connecting portion, and further would not be capable of being sleeved on the first connecting portion.
For at least the reasons listed above, the amendments render the prior art and combination of prior art non-obvious, and therefore prevents the teaching of the claimed invention.
Regarding claim 10, the reasons for indicating allowable subject matter in claim 7 also apply to claim 10. Claim 10 is dependent from claim 7, and therefore claim 10 is indicated as allowable subject matter for at least the reasons listed above for dependent claim 7.
For at least the reasons listed above, the amendments render the prior art and combination of prior art non-obvious, and therefore prevents the teaching of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678     
                 
/Josh Skroupa/Primary Examiner, Art Unit 3678